Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on October 16, 2020 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) mailed on July 23, 2020 has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 16, 2020 has been entered.  

Support for claim amendment can be found in original claims 1 and 2. 

In view of applicant’s amendment, the rejections under the 35 USC 112(a) and the 35 USC 112(b) are withdrawn. 

In view of applicant’s amendment to claim 1, the 35 USC 103 rejection of claims 1, 3, and 4 as being unpatentable over Sakata, Hideyuki et al. (WO 2015190411 A1; US 20170096586 A1 to Sakata et al. is relied upon as English equivalent document) in view of Arata et al. (US 6558797B1) is withdrawn. 


Claim Objections

Claim 1 is objected to because of the following informalities: the recitation “the adhesive resin composition only comprises the acid-modified polyolefin resin (A) and the epoxy resin (B) having a novolac structure as a solid component” should be replaced with the recitation “the acid modified polyolefin resin (A) and the epoxy resin (B) having a novolac structure are the only solid components in the adhesive resin composition.”  It is respectfully submitted that the aforementioned recitation suggested by the examiner would better characterize applicant’s invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Masashi (WO 2016047289A1; US 20170297302A1 is relied upon English equivalent document) in view of Sakata, Hideyuki et al. (WO 2015190411 A1; US 20170096586 A1 to Sakata et al. is relied upon as English equivalent document) in view of Arata et al. (US 6558797B1).

As to claim 1 preamble “An adhesive resin composition consisting essentially of”, it is submitted that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”.  MPEP 2111.03 (III).  Accordingly, “consisting essentially of” is interpreted as “comprising” in the current OA. 


(A) acid modified polyolefin (PO) resin (0037 and 0039), and (B) epoxy resin (0037 and 0059), and a solvent (0103).  Furthermore, Yamada discloses that the epoxy resin is novolac type epoxy resin such as phenol novolac epoxy resin, o-cresol novolac epoxy resin, and bisphenol A novolac epoxy resin (epoxy resin (B)) (0060).  

As to claim 1 limitation of 70 parts by mas or more and 99.5 parts by mass or less of the acid modified PO resin, it is submitted that Yamada discloses that the content of the modified PO based resin (acid modified PO resin) is 60 parts by mass or more and preferably 99 parts by mass or less (0057-0058), which overlaps with the claimed range of 70 to 99.5 parts by mass such that a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 1 limitation of 0.5 parts by mass or more and 30 parts by mass or less of the epoxy resin, it is submitted that Yamada discloses that the content of the epoxy resin is from 1 to 20 parts by mass (0064), which overlaps with the claimed range of 0.5 to 30 parts by mass such that a prima face case of obviousness exists. MPEP 2144.05 (I). 

As to claim 1 limitation of the adhesive composition only comprises the acid-modified polyolefin resin (A) and the epoxy resin (B) having a novolac structure as a solid component, it is submitted that Yamada’s adhesive composition contains the aforementioned acid modified PO resin and the epoxy resin as solid components.  may contain, for instance…”).  Accordingly, a person having ordinary skill in the art would have recognize from the disclosure in Yamada that the adhesive composition only comprises the acid modified PO resin and the epoxy resin as solid components.  

As to claim 1, the difference between the claimed invention and the prior art of Yamada is that Yamada is silent as to disclosing a melting point of the acid modified PO resin and epoxy equivalent of the epoxy resin as claimed. 

However, Sakata discloses an adhesive composition comprising a modified polyolefin (A), an epoxy resin (B), and organic solvent (C) (0001).  Further, Sakata discloses that the modified polyolefin (A) is (A1) a crystalline acid modified polyolefin (PO) having an acid value of 5 to 50 mg KOH/g-resin (acid modified polyolefin resin A); or (A2) an acid modified chlorinated PO having an acid value of 5 to 50 mg KOH/g-resin and chlorine content of 5 to 40 mass% (0013-0015).  Further, Sakata discloses that the crystalline acid modified polyolefin (A1) has a melting point in the range of 50°C to 120°C (0036), which overlaps with the claimed melting point range of 50 to 100°C.  



As to claim 1, Yamada as modified by Sakata is silent as to disclosing epoxy equivalent (EE) as claimed. 

However, Arata discloses a resin coated copper foil obtained by applying on one side of a copper foil, an adhesive composition comprising (a) an epoxy resin, (b) a polyfunctional phenol, (c) a curing accelerator as required, and (d) a compound having a triazine ring or an isocyanate ring (column 2, lines 10-15).  Further, Arata discloses that as epoxy resin, there can be used, for instance, “bisphenol A epoxy resin, bisphenol F epoxy resin, bisphenol S epoxy resin, bisphenol epoxy resins, phenolic novolac epoxy resins, cresol novolak epoxy resins, bisphenol A novolak epoxy resin (bisphenol A novolac epoxy resin), bisphenol F novolac epoxy resin, phenolic salicylaldehyde novolac epoxy resin…These compounds may be used singly or a combination of two or more of them.” (Column 2, lines 25-40).  Moreover, Arata discloses bisphenol A novolak epoxy resin having epoxy equivalent 207, commercially available under trade name Epiclon N-865 (Example 9). 



As to claim 3, Yamada discloses that the polyolefin is a modified resin of propylene-butene copolymer (0041) which is identical to propylene-butene copolymer disclosed by present application (page 6, lies 1-2 of the specification).  As such, a person having ordinary skill in the art would recognize that Sakata suggests claim 3. 

As to claim 4, Yamada as modified by Sakata and Arata is silent as to disclosing the property of storage modulus value at 60°C and storage modulus value at 150°C. However, the adhesive resin composition of the claimed invention is rendered obvious by the adhesive composition of Yamada as modified by Sakata and Arata as set forth previously (see claim 1).  Accordingly, absent any factual evidence, it is reasonable to presume that the adhesive of Yamada as modified by Sakata and Arata would intrinsically have the claimed modulus. MPEP 2112.01(I). 



Response to Arguments

Applicant's arguments filed on October 16, 2020 have been fully considered but the argument are moot in view of the new grounds of rejection as set forth in the current OA. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugiki et al. (US 20210087438A1) discloses an adhesive composition for battery containing acid modified polyolefin (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
May 30, 2021